DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2014-0078390, filed on 06/24/2014. However, the earliest priority documents filed 06/25/2014 are not viewable as presented provided in PAIR. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 07/01/2013. It is noted; however, applicant has not filed a certified copy of the KR10-2013-0076594 application as required by 37 CFR 1.55.
Response to Amendment
This action is in response to the remarks filed on 06/24/2022. The amendments filed on
06/24/2022 have been entered. Accordingly, claims 1-20 remain pending, claims 1-6, 8-11, 13-14, 17-20 have been amended, and claim 21 has been added.
Response to Arguments
Foreign priority 
In the final paragraph of page 15 – the second paragraph of page 16 of applicant's remarks filed 06/24/2022, applicant requests acknowledgement of applicant’s claim to foreign priority and confirm receipt of the priority documents.
In response, examiner acknowledges applicant has made claim to foreign priority to parent applications: KR10-2014-0078390 filed on 06/24/2014 and KR10-2013-0076594 – however, as indicated on the previous page, not all documents regarding these applications have been provided. 
Specifically, in reference to KR10-2014-0078390, while amendments to the specification filed 07/08/2020 and 01/21/2021 are viewable in PAIR, the patent application filed 06/25/2014 has not been provided in a formation which is viewable. If applicant wishes to receive the earliest priority date of 06/25/2014 from this parent application, applicant is encouraged to provide a certified translation of this priority document.
With specific reference to KR10-2013-0076594, while the application number has been input into PAIR, no documents for this application could be found.  It is noted that while applicant has filed a certified copy of the application on 08/09/2018, no certified English language copy of the application has been provided. If applicant wishes to perfect the earliest priority date to 07/01/2013 as indicated as being the filing date for KR10-2013-0076594, applicant is encouraged to provide a certified translation of this priority document.
Objection to the drawings
Applicant's remarks filed 06/24/2022 indicate the claims have been amended to obviate the objection to the drawings. Accordingly, the objection to the drawings has been withdrawn.
Rejections under 35 USC 112
In light of applicant’s amendments to claims 5 and 13, the specific rejections under 112(b) of claims 5 and 13 outlined in the final two paragraphs on page 6 of the office action mailed 03/24/2022 have been rendered moot. However, both claims 5 and 13 remain rejected due to the dependency of claims 5 and 13 on parent claims which are presently rejected. See below.
Applicant's arguments filed 06/24/2022 with respect to the rejections of all other claims, including but not limited to the rejections of claims 5 and 13 due their dependency on a rejected parent claim, have been fully considered but they are not persuasive.
Applicant argues in the second to the last paragraph on page 16 – the third paragraph of page 17
“Further, according to MPEP § 2163, to satisfy the written description requirement, a 
patent specification must describe the claimed invention in sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. While no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. To determine whether the specification provides express, implicit, or inherent disclosure, the MPEP dictates that the factual inquiry to be used is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, inventor was in possession of the invention as now claimed. 
For example, support may be provided by published application no. 2018/0317890, as follows: 
FIG. 17 is a diagram showing an example of a GUI for remotely 
controlling the ultrasound apparatus 3000 by the second device 2000, according to 
an exemplary embodiment. [262] 
The second device 2000 of an exemplary embodiment may sense a pinch input on a main ultrasound image 1710. The second device 2000 may transmit a control command for expanding or reducing the main ultrasound image 1710 to the ultrasound apparatus 3000 based on the pinch input. [263] 
For example, when the user touches the screen with two fingers and increases a distance between the fingers, a control command for expanding the main ultrasound image 1710 according to the distance between the fingers is transmitted to the ultrasound apparatus 3000. Otherwise, when the user touches the screen with two fingers and reduces the distance between the fingers, a control command for reducing the main ultrasound image 1710 may be transmitted to the ultrasound apparatus 3000. [264] 
Therefore, from the above recitations taken together with FIG. 17 and claim 1, it could be understood that, when a user provides a touch input on the screen of the user's device, the ultrasound apparatus is controlled based on the control command received from the user's device that is generated based on the user's touch input, so that the ultrasound apparatus generates an ultrasound image based on the ultrasound data according to the control command, e.g., of a larger size or a smaller size. 
Accordingly, the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, inventor was in possession of the invention as now claimed, by providing express, implicit, or inherent disclosure support for the features of claim 1.”

	In response, it is noted as a preliminary matter it is noted while applicant has provided arguments for the term “based” as recited in independent claim 1 as previously presented and which is no longer recited in the presently amended claim. Applicant has amended claim 1 to cancel the term “based” (and amended independent claims 9, 10, 19, and 20 to cancel the term “based”). Applicant presents amendments replacing “based” with more contextually appropriate term “using” which applicant has support in applicant’s original disclosure. Accordingly, applicant’s amendments have rendered applicant’s argument to the rejection of claim 1 moot.  The rejection for independent claims 1, 9, 10, 19, and 20 has been accordingly updated to reflect the new issues regarding written description and clarity issues introduced independent claims 1, 9, 10, 19, and 20.
Additionally, applicant has not amended dependent claims 3, 12, and 14 to cancel the term “based” and thus, claim 3 is now rejected under a separate 112 rejection regarding written description and clarity issues introduced in claims 3, 12, and 14 by the present amendments for independent claims 1, 9, 10, 19, and 20. 
The Oxford Learner’s dictionary defines “based” as when one thing is “based” on another thing, the one thing is developed from the other thing. And the Oxford English dictionary defines the term “based” from the term “basis” in Mathematics as being a thing defined “In a vector space: a subset consisting of linearly independent vectors and having the property that every element of the vector space can be expressed as a sum of scalar multiples of these” and that “Different bases of the same vector space contain the same number of vectors, this number being termed the dimension of the vector space.”. Applicant has not disclosed if applicant is employing a particular vector space on the screen of the external device 2000 illustrated in FIG. 17 where the input has been received from the user for which the control command is generated from or any other functional relationships capable of performing the functions as claimed. 
With reference to the amended term “using” replacing the canceled term “based” as presently recited in the independent claims, applicant has not disclosed what structure(s) of the processor and accompanying functions of the structure(s) are capable as performing the claimed function of the ultrasound apparatus generating the first ultrasound image “using” the ultrasound data in accordance with how the term “using” is defined. The Oxford English dictionary defines “using” as the action of making use of something or the fact of something being used; defines “using” as the action of the “use” of a quality, condition, idea, or other immaterial thing as a means of accomplishing or achieving something; and defines “using” as the imperative of the use a person’s’ intelligence, common sense, or imagination, for the person to think sensibly or constructively.
Accordingly, neither FIG. 17 nor the disclosure found in [0262]-[0264] provide adequate description of how the image processor 3120 (of the ultrasound apparatus 3000) functionally controls the ultrasound apparatus 3000 in such a way that the control exerted by the processor 3120 causes the ultrasound apparatus 3000 to generate the ultrasound image in response to the ultrasound device having received the control command from the external device. And the control command having been generated based on the touch input received by the touch screen of the external device 2000 as provided by the user onto the touch screen of the external device 2000 in such a way the control command constitutes “a larger size” or “a smaller size”. 
It appears, although it is not clear, from applicants response that the a larger size” or “a smaller size” which constitute the control command are meant to refer to a larger sized image or a smaller sized image being generated by the ultrasound device 3000, rather than a larger sized touch input or a smaller sized touch input being provided by the user to the external device 2000 via  the touch screen of the external device 2000.
Disclosure found in [0265] appears to describe the touch screen of the external device 2000 service as an interface for a user to remotely control the ultrasound apparatus as the ultrasound image 1710 being displayed on the touch screen which upon which the user provides input is displayed at a lower resolution. Therefore, it appears the display illustrated in FIG. 17 is the remote desktop view of the screen of the ultrasound apparatus 3000 as viewed on the touch screen of the external device 2000 by the user (of the external device 2000).  Accordingly, while the user provides the control command onto the touch screen of the external device, it is understood in the art that the end result of adjusting the size of the ultrasound image displayed on the screen of the ultrasound apparatus 3000 is being performed as if the input is provided directly on the screen of the ultrasound device 3000, as the touch screen display of the external device 200 is functioning remotely as the display of the ultrasound device 3000. 
Rejections under 35 USC 103
The examiner thanks the applicant for their remark in the footnote on page 15 of their response filed 06/24/2022 and confirms the typographical error of “20” which the applicant understood to mean “19”. The error has been corrected so that the rejection correctly states the rejection of claim 19.
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant argues in the first paragraph of page 19 that 
“On the outset, Applicant notes that the Examiner did not provide a reason for rejecting claim 1 under § 103 as being obvious over Frelburger. 
MPEP § 2143 states that "[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit." 
Accordingly, Applicant respectfully submits that the Examiner did not meet the burden of showing that claim 1 is prima facie obvious over Frelburger. 

In response to applicant’s arguments regarding the reason for rejecting claim 1 under § 103 as being obvious over Frelburger, it is noted that the examiner did provide reasoning for the rejection in the prior office action mailed 03/24/2022 where the analysis supporting the rejection under § 103 has been made explicit to the applicant. Applicant is directed to the final paragraph of page 9 through the first paragraph of page 10 of the office action mailed 03/24/2022 where column 12, lines 55-66 of Frelburger and MPEP § 2141(I)(A) were both cited to support the rationale that it would have been obvious to one of skill in the art that the result of the processor of the ultrasound apparatus executing the steps of generating and displaying the second ultrasound image on the display of the ultrasound apparatus generate after would have been predictable due to the processor of the ultrasound apparatus having received a control command from an external device to perform/execute the generating and displaying steps for the second ultrasound image. It is further noted that the Applicant did not provide rebuttal arguments against this reasoning. Therefore, the Examiner has met the initial burden of a showing of a prima facie case of obviousness. 

Applicant argues in the second through the last paragraphs of page 19 that  

“Further, Frelburger describes a system for incorporating the functionality of a PDA with an ultrasound imaging system. The PDA is capable of controlling the ultrasound system via a wired or wireless communications link. (Abstract). Frelburger may show displaying an image on a display of an ultrasound imaging system or on the PDA when the PDA is docked with the ultrasound imaging system. 
However Applicant submits that Frelburger is silent on adding body marker, and Frelburger fails to disclose that the same ultrasound image is displayed simultaneously on the ultrasound system and the PDA. 
Therefore, Frelburger does not teach or suggest at least a processor of the ultrasound 
system that is configured to: "receive, from the external device, a control command generated in response to a touch input which is provided by a user of the external device on the touch screen of the external device and is related to the first ultrasound image displayed on the touch screen of the external device, the control command comprising adding a body marker related to the object ... transmit the first ultrasound image to the external device so that the first ultrasound image, which is the same first ultrasound image as displayed on the display of the ultrasound apparatus, is displayed on the touch screen of the external device; ... and ... transmit the second ultrasound image to the external device so that the second ultrasound image, which is the same second ultrasound image as displayed on the display of the ultrasound apparatus, is displayed on the touch screen of the external device." 
Because Frelburger does not teach or suggest all of the features of claim 1, the rejection is improper and its withdrawal is respectfully requested.”

In response, it is noted that In the first paragraph on page 15 of applicant’s response, applicant provides FIGS. 18A-18B and paragraphs [0266]-[0269] of the specification as support for applicant’s amendments. Support found in [0266] describes the medical expert providing input into the second device 2000 to transmit a control command for adjusting a direction of a probe to the ultrasound apparatus 3000 based on the medical expert's input, i.e. touch input to the main ultrasound image displayed on the touch display of the second [external] device in order to remotely control the probe of the ultrasound device 3000. And support found in [0267]-[0269] and FIGS. 18A-18B describe and illustrate the medical expert selecting a body marker in the shape of an organ on the touch screen display of the external [second] device. The ultrasound device 3000 then receives the command from the external device to add the body marker annotation of the organ as selected by the medical expert on the touch screen of the external [second] device. While support is present for the medical expert to remotely control the ultrasound device 3000 and to transmit a control command to ultrasound device 3000 to add a body marker annotation selected by the medical expert on the touch screen of the external device 2000, it is noted that the ultrasound device 3000 adds the body marker to the ultrasound image (displayed on the display of the ultrasound device 3000) only after the external device 2000 has sent the control command to the ultrasound device 3000 and the ultrasound device 3000 has received the command. And the control command is subsequently sent to the ultrasound device after the medical expert first selects the body marker annotation on the touch screen display of the external device 2000.
Therefore, the above disclosure cited by the applicant does not appear to provide support for all the newly filed claim amendments. Namely, the limitations “wherein the second ultrasound image is displayed simultaneously on the display of the ultrasound apparatus and the touch screen of the external device” is not found in the disclosure of the present application. 
The closest support that could be found in the original disclosure is support for simultaneous display of ultrasound information on two separate devices was found in the last stanza of claim 64 of parent application 14/320,971 (hereafter “the parent application”), as filed 07/01/2014. Claim 64 recites “displaying the ultrasound image and the first number of pieces of the ultrasound information on the screen of the first device and, substantially simultaneously, displaying the ultrasound image and the second number of pieces of the ultrasound information on the screen of the second device.” (emphasis added), which appears to provide support for simultaneous display the first number of pieces of the ultrasound information on a first device 1000, which is disclosed as being associated with the patient, with the display of the second number of pieces of the ultrasound information on the second device, which is associated with a medical expert and the medical expert being an individual who is different/not the same individual corresponding to the ultrasound technician associated with the ultrasound device 3000 (see [0111]-[0116] of the PG pub for the parent application). The number of pieces of information are represented by the image generator 3122 of the ultrasound device 3000 (see FIG. 22) as a text or a graphic on the ultrasound image and the image generator 3122 may add at least one annotation selected by the user to the ultrasound image, at least one annotation which has been recommend relating to all or some of the ultrasound image based on a result of analysis performed by the image generator 3122 (see [0304] of the parent application). Therefore, the ultrasound apparatus 3000 may then transmit the different pieces of the ultrasound information about one ultrasound image respectively to both the patient device [1000] and the medical expert device [2000] (see [0173] of the parent application and [0172] of the present application).
Claim 66 (dependent on claim 64 via claim 65) of the parent application as filed 07/01/2014, recites the method (of claims 64-65) as further comprising the steps of “receiving results of an analysis, by a user of the second device, of the ultrasound image and the second number of pieces of the ultrasound information; generating diagnostic information based on the results of the analysis; and substantially simultaneously with the generating the diagnostic information, transmitting the generated diagnostic information to a user of the first device” (emphasis added). 
It is also noted that the first device 1000 as disclosed in both the present application and the parent application is a remote or external device associated with the patient. The second device 2000 as disclosed in both the present application and the parent application is a remote or external device associated with the medical expert. The ultrasound device 3000 as disclosed in both the present application and the parent application is the device associated with the ultrasound technician performing the ultrasound exam. 
The parent application discloses in [0278] that medical expert inputs a description of the ultrasound image into the second device 2000, the description input by the medical expert includes a description about the region of interest, an analysis result of the measurement value (for example, head girth, the number of fingers of an embryo, etc.), or the existence of lesions. The parent application also discloses in [0279] that the first device 1000, being the patient device, displays the ultrasound image which is the same ultrasound image displayed on the second device 2000 which is a device of the medical expert and is the device which receives the description input by the medical expert, as described in [0278]. And [0280] of the present application and [0281] of the parent application both disclose that “second device 2000 may transmit the description by the medical expert simultaneously to both the first device 1000 and the ultrasound apparatus 3000, or may transmit them sequentially.”. 
It is noted that the ultrasound device as presented in the current language of the claims corresponds to the ultrasound device 3000, as described in both the present and parent applications. The external device as presented in the current language of the claims corresponds to the second device associated with the medical expert, as described in both the present and parent applications.
Accordingly, as indicated above, support exists for the medical expert using the external [second] device, which includes the touch screen display, to input the description about the region of interest, an analysis result of the measurement value (for example, head girth, the number of fingers of an embryo, etc.), or existence of lesions, into the external device via the touch screen display. This description is then simultaneously transmitted to both the first device associated with the patient and the ultrasound device 3000 associated with the ultrasound technician. It is noted that while the device associated with the patient and the ultrasound device associated with the ultrasound technician both receive a description that has been simultaneously transmitted from the external device input by the medical expert – there is no disclosure for the simultaneously reception of the description nor simultaneously display of the description by both the device associated with the patient and the ultrasound device associated with the ultrasound technician.
Support also exists for the image generator 3122 part of the image processor 3120 of the ultrasound machine to represent the various pieces, including first and second pieces, of information as annotations recommended to and selected by the user/ultrasound technician of the ultrasound device 3000. The first and second pieces of information represented as annotations are respectfully and simultaneously displayed on the display of the first device 1000, associated with the patient, and the touch screen display of the external [second] device 2000, associated with the medical expert. It is noted that while support exists for the simultaneous display of the first and second pieces of information on the displays of the first and second devices, respectfully, the simultaneously displayed pieces of information are different pieces of information for the patient using the first device and the medical expert using the second device, according to the sharing level – support could not be found for the simultaneous display of the same information on both the patient device and the device of the medical expert, nor could support be found for the simultaneous display of the same information on the display of the ultrasound device and either the patient device or the device of the medical expert.
Therefore, no disclosure could be found in either the present application nor the parent application which corresponds to the simultaneous display of the same annotation, i.e. body mark on the second image, on both the display of ultrasound and the touch screen display of the external device.
Nonetheless, the newly claimed limitation of the simultaneous display of the second ultrasound image on the display of the ultrasound apparatus and the touch screen of the external device is taught by modified primary reference Frelburger in view of newly cited secondary reference Halmann. Please see the updated rejection under 35 USC 103 as outlined below.
Further, it is noted that the applicant provides arguments regarding the limitations relating to the “body marker” which applicant has only presented in the independent claims as filed 06/24/2022 – and which were previously presented in dependent claims 2 & 11 the alternate form (the limitation has been canceled from amended claims 2 & 11 as filed 06/24/2022) and presented in dependent claim 14. In the rejection of claim 14, Frelburger was not relied upon to teach this limitation, which was taught by secondary reference Grunwald. It is noted applicant has not provided arguments against the Grunwald reference for teaching the limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the phrases “generate a first ultrasound image using the ultrasound data”, “modify the first ultrasound image into a second ultrasound image using the ultrasound data obtained by the probe”, and “the control command being based on a touch input with respect to the first ultrasound image displayed on the external device” in lines 6 and 11-14, which are not properly described in the application as filed since the specification does not disclose how the structural and functional relationship(s) of the processor which are being defined as being able to perform the necessary functions to “generate” a first ultrasound image so the process of generating is “based on” the “ultrasound data” which is acquired by the probe; to “generate” a second ultrasound image so the process of generating is “based on” the “ultrasound data” which is acquired by the probe and “a control command received from the external device” in claimed invention under examination. Additionally, it is also unclear how the structural and functional relationship(s) of the processor which have been defined as being able to perform the necessary functions so that the “control command” is made to be “based on” a “touch input” recited as being “with respect to the first ultrasound image displayed on the external device” as it is not clear what structure receives and or has been configured to receive the control command, there is no recitation of receiving a touch input, it is also unclear how the touch input is defined as being “with respect” to the “first ultrasound image displayed on the external device” in claimed invention under examination. 
It appears, though it is not clear, that the above limitations are computer-implement functions. However, no algorithm or computer are provided for performing all the claimed functions. And the “generation” of the first and second ultrasound images is only shown as the black boxes S460 and S470 in FIG. 4. While in [0195] of the specification as filed describes a second “annotation” 631 in FIG. 6 being based on “drag and drop input”, and [0198] that a user may touch an already activated first annotation graphic 621 in FIG. 6 on the ultrasound apparatus 3000, and [0263]-[0264] a user input on the screen of the external device  2000 as being a pinch input, [0318], [0320], [0321], [0327], [0328] the display 3600 of the ultrasound apparatus 3000 may display the selected annotation based on the drag and drop input about the annotation included in the annotation list from the user input 3400 of the ultrasound apparatus, the user input being a touch drag input – the touch input command for generating the second ultrasound image is not shown in the figures. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Claims 3, 9-11, 12, 14, and 19-20 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claims 2-8, 11-18, and 21 are also rejected due to their dependency on one of the above rejected claims. 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrases “generate a first ultrasound image based on the ultrasound data”, “generate a second ultrasound image based on the ultrasound data and a control command received from the external device”, and “the control command being based on a touch input with respect to the first ultrasound image displayed on the external device” in lines 6 and 11-14, which renders the claim indefinite because the specification in application as filed does not disclose how the structural and functional relationship(s) of the processor which are being defined as being able to perform the necessary functions to “generate” a first ultrasound image so the process of generating is “based on” the “ultrasound data” which is acquired by the probe; to “generate” a second ultrasound image so the process of generating is “based on” the “ultrasound data” which is acquired by the probe and “a control command received from the external device” in claimed invention under examination. Additionally, it is also unclear how the structural and functional relationship(s) of the processor which are being defined as being able to perform the necessary functions so that the “control command” is made to be “based on” a “touch input” recited as being “with respect to the first ultrasound image displayed on the external device” as it is not clear what structure receives and or has been configured to receive the control command, there is no recitation of receiving a touch input, it is also unclear how the touch input is defined as being “with respect” to the “first ultrasound image displayed on the external device” in claimed invention under examination. 
It appears, though it is not clear, that the above limitations are computer-implement functions. However, no algorithm or computer are provided for performing all the claimed functions. And the “generation” of the first and second ultrasound images is only shown as the black boxes S460 and S470 in FIG. 4. While in [0195] of the specification as filed describes a second “annotation” 631 in FIG. 6 being based on “drag and drop input”, and [0198] that a user may touch an already activated first annotation graphic 621 in FIG. 6 on the ultrasound apparatus 3000, and [0263]-[0264] a user input on the screen of the external device  2000 as being a pinch input, [0318], [0320], [0321], [0327], [0328] the display 3600 of the ultrasound apparatus 3000 may display the selected annotation based on the drag and drop input about the annotation included in the annotation list from the user input 3400 of the ultrasound apparatus, the user input being a touch drag input – the touch input command for generating the second ultrasound image is not shown in the figures. Therefore, it is also impossible to determine the scope of the claim because of the lack of disclosure of corresponding structure.
Claims 3, 9-11, 12, 14, and 19-20 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claims 2-8, 11-18, and 21 are also rejected due to their dependency on one of the above rejected claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 6, 8, 9-11, 14, 17-20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frelburger et al. (US6475146, hereafter “Frelburger”) in view of Grunwald et al. (US 20020173721, hereafter “Grunwald”), further in view of Halmann (US20120157844).
Regarding claims 1, 9, and 20, Frelburger discloses an ultrasound apparatus (100 in FIG. 1), method of sharing information with an external device by an ultrasound apparatus (see abstract), and a computer program product comprising a computer readable storage medium having a computer readable program stored therein (column 6, lines 19-21 & 26-29memory 170 includes storage for program and operating program code as well as working storage for device operation), the apparatus and method comprising:
a probe configured to acquire ultrasound data from an object (105 in FIG. 1);
a communicator (130 in FIG. 1) configured to communicate with an external device comprising a touch screen (communicator 130 of the ultrasonic apparatus 100 in FIG. 1, column 8, lines 52-53 provides connectivity to external interface communicator 175, the connectivity as illustrated by the doubled-headed arrow between 175 and 130 in FIG. 1);
a display (135 in FIG. 1); and
a processor (120 in FIG. 1) configured to:
generate a first ultrasound image using the ultrasound data obtained by the probe (column 3, lines 18 – 63, the transducer 105 can be a transducer of any type and the ultrasound system 100 can be used with any suitable imaging mode e.g., B-mode imaging, Doppler imaging, tissue harmonic imaging, contrast agent harmonic imaging, etc.);
display the first ultrasound image on the display (208 in FIG. 2 and column 3, lines 53-55 the processor 120 processes the sensed voltages to create an ultrasound image associated with the reflected signals and displays the image on a display device (not shown));
control the communicator to transmit the first ultrasound image to the external device (140 in FIG. 1) so that the first ultrasound image, which is the same first ultrasound image as displayed on the display of the ultrasound apparatus (145 in FIG. 1, the external apparatus PDA 140 is capable of displaying the images generated by the ultrasound apparatus 100 and the user interface 145 displays the remote control and remote image display of the ultrasound apparatus 100), is displayed on the touch screen of the external device (145 in FIG. 1); 
receive, from the external device, a control command generated in response to a touch input which is provided by a user of the external device on the touch screen of the external device and is related to the first ultrasound image displayed on the touch screen of the external device (column 8, lines 57-62 the PDA 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100, therefore under the broadest reasonable interpretation, as the PDA is disclosed as being capable of performing any control command on the ultrasound apparatus, the above disclosure of Frelburger has been interpreted to read on the claimed limitation of executing the command in order to display the second ultrasound image on the touch screen, when the second ultrasound image is displayed on the ultrasound apparatus and the step of the second ultrasound image being displayed on display the ultrasound apparatus is performed in response to a control command received by the ultrasound apparatus that been transmitted by the external device), the control command comprising adding a marker related to the object (column 13, lines 48-54 the PDA 140 user interface displays the remote control and remote image display of the ultrasound system 100 when the user inputs into the PDA 140 any written or typed notations and/or annotations to the examination results);
in response to the receiving the control command, modify the first ultrasound image into a second ultrasound image using the ultrasound data obtained by the probe (column 6, lines 49-65 the external interface 175 is coupled with the processor 165 and provides connectivity of the external device 140 to devices such as the desktop or laptop computers, ultrasound imaging system 100, etc. Further, the external interface 175 provides connectivity to the ultrasound imaging system 100, including but not limited to, column 14, lines 6-23 a user accesses the report generation application on the external device 140 which automatically downloads the examination results and stored images and associates them with any notations or annotations created by the user during the exam. The user may edit or otherwise add to the report including the images which generates a second(ary) image resulting from the edited/modified first image), wherein the second ultrasound image includes the marker (column 14, lines 6-10 the PDA 140 automatically downloads the examination results and stored images and associates/includes them with any notations or annotations created by the user during the exam); 
display the second ultrasound image on the display (column 13, lines 37-54 the user, via the user input provided to the external device 140, configures the exam type and examination history information is analyzed and the proper configuration settings the ultrasound system 100. Column 9, lines 3-7 discloses that the external device 140 is docked with the ultrasound apparatus 100 providing a display of system responses, indicators and operational displays has been interpreted to read on the processor of the ultrasound apparatus being configured to display the second ultrasound image on the display, has been interpreted under the broadest reasonable interpretation to read on the limitation of the second ultrasound image being displayed on the display, as it would have been obvious before the present invention was filed to one ordinary skill in the art who would have recognized that the result of the predictable step having been executed by the processor of the ultrasound apparatus in order to display a second ultrasound image on the display of the ultrasound apparatus, the second ultrasound image having been generated based on the ultrasound data and in response to a control command received from the external device, accordingly, the disclosure of Frelburger found in column 12, lines 55-66 the external device 140 and configuration/control application 150 are capable of performing a subset of the functions available via the display 135 of the ultrasound apparatus 100, and that while the user typically controls the ultrasound apparatus 100 (such as the transmit and receive beamformers 110, 115 or the processor 120, via the display 135 of the ultrasound apparatus), the user may alternately control a portion or all of the functions of the ultrasound apparatus 100 using the external device 140. Additionally, in column 11, lines 59-66 through column 12, lines 1-16, the external device also stores the display settings for the ultrasound apparatus 100 and when docked to the ultrasound apparatus 100, the external device controls the display settings of the ultrasound apparatus 100.  And as illustrated in step 210 of FIG. 2, the external device controls the exchange of data between the ultrasound apparatus and the external device. See MPEP §2143 (I)(A))); and
control the communicator to transmit the second ultrasound image to the external device so that the second ultrasound image, which is the same second ultrasound image as displayed on the display of the ultrasound apparatus, is displayed on the touch screen of the external device (column 13, lines 48-54 the external device 140 user interface displays the remote control and remote image display of the ultrasound system 100, [claims 1, 3, 4] the output data transmitted to the external device represents the response of the ultrasound apparatus to the received control command that had been transmitted by the external device which is operative to display the response/output data of the control command, and column 9, lines 5-7 the external display of the external device 140 displays the images generated by the ultrasound apparatus 100),
wherein the second ultrasound image is displayed both on the display of the ultrasound apparatus and the touch screen of the external device (columns 6 & 8, lines 38-41 & 57-62 the user interface/display 145 of the external device 140 includes physical input devices such as a touch sensitive display screen, the external device 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100).
Further, with specific reference to claim 20, Frelburger discloses wherein the computer readable program, when executed on an ultrasound apparatus causing the ultrasound apparatus to execute the above steps corresponding to those performed by the processor of claim 1 (column 6, lines 25-29 memory 170 includes storage for program and operating program code as well as working storage for device operation, column 8, lines 12-27 external device 140 is configured with PIM software applications 155 and an ultrasound configuration/control application 150 coupled to 155 via the applet patient program interface 180. The configuration/control location 150 is a custom-designed software application operated on/by the external device 140 as it is designed to interface and control the processor 120 of the ultrasound apparatus 100 either directly or via the user interface/display 135 of the ultrasound apparatus 100 for the purpose of controlling and exchanging data the ultrasound apparatus 100). 
While Frelburger discloses the control command comprising adding the marker to the ultrasound image as outlined above, Frelburger does not explicitly disclose the marker to be a body marker related to the object.
However, in the same field of endeavor, Grunwald teaches adding body marker related to the object to the ultrasound image ([0290] FIG. 34 shows an example of a view 3400 including an annotation list 3402, which is list of body markers for an OB/GYN, but could be focused differently for another user and/or is just one view of several, each for a different type of examination, measurement, and/or user. Annotation list 3402 includes an apical marker 3404, uterus marker 3406, left breast body marker 3408, right breast body marker 3410, short axis marker 3412, right carotid marker 3414, supine marker 3416, and thyroid marker 3418, for example. View 3400 also has a back tab 3420).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger with adding body marker related to the object to the ultrasound image as taught by Grunwald in order to present a user interface which includes an intelligent and/or dynamic graphical user interface together with a set of tactile controls that enables a user to enter and modify data identifying and/or describing acquired patient data such that the marker is used to represent more clearly what is the relative portion of the body being imaged by the ultrasound transducer ([0013], [0078] & [0291] of Grunwald).
While modified Frelburger, in view of Grunwald, discloses wherein the second ultrasound image is displayed both on the display of the ultrasound apparatus and the touch screen of the external device as outlined above, modified Grunwald does not explicitly disclose that the second ultrasound image is displayed simultaneously on the display of the ultrasound apparatus and the touch screen of the external device.
However, in the same field of endeavor, Halmann teaches wherein the second ultrasound image is displayed simultaneously on the display of the ultrasound apparatus and the touch screen of the external device ([0020], [0030]-[0031] FIGS. 1-2 illustrates the ultrasound data generating an ultrasound image which is simultaneously displayed on both a first display and a second display, and the second display may show the image as it is displayed on the first display and it may also show the ultrasound image to the patient that has been generated via different processing steps or to include different textual information, review, measurement, diagnosis and analysis than compared to the processing of the ultrasound image data, therefore the disclosure of Halmann is interpreted to read on the limitations relating to displaying the same image on both displays and also displaying a second image generated from including information on the first image).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by modified Frelburger with the second ultrasound image being displayed simultaneously on the display of the ultrasound apparatus and the touch screen of the external device as taught by Halmann in order to provide the real-time ultrasound imaging data to a user while simultaneously providing a second illustration of real-time ultrasound imaging data to a patient during the ultrasound imaging procedure to optimally address their specific needs of both the user and the patient([0014], [0034] of Halmann).
Regarding claim 5, modified Frelburger substantially discloses all the limitations of the claimed invention, specifically, modified Frelburger discloses wherein the processor is further configured to:
display a GUI (Once configured, the PDA 140 user interface displays the remote control and remote image display of the ultrasound system 100);
receive a user input for selecting at least one annotation for describing the first ultrasound image in the first ultrasound image by using the GUI (column 14, lines 7-11 the user may edit or likewise add/annotate to the report using the external device 140 which receives the user input for selecting the annotation); 
save* the at least one annotation for describing the first ultrasound image (column 14, lines 7-11 the external device 140 which automatically downloads examination results in stored images and associates them with any notations and annotations created by the user during the exam); and
control the communicator to transmit ultrasound information to the external device (column 13, lines 48-54 the user inputs into the PDA 140 a control command to add any written or typed notations and/or annotations to the examination results), the ultrasound information comprising at least one from** among the at least one annotation for describing the first ultrasound image (column 14, lines 6-10 the PDA 140 automatically downloads the examination results and stored images and associates/includes them with any notations or annotations created by the user during the exam).
*The limitation has been interpreted in the alternative, requiring that the processor is further configured to only display the at least one annotation for describing the first ultrasound image; or requiring that the processor is further configured to only save the at least one annotation for describing the first ultrasound image; requiring that the processor is further configured to only display an identification mark on the region of interest; or requiring that the processor is further configured to only save an identification mark on the region of interest; requiring that the processor is further configured to only display measurement information for the region of interest; or requiring that the processor is further configured to only save measurement information for the region of interest.
**the limitation has been interpreted in the alternative, requiring the ultrasound information comprising the at least one annotation for describing the first ultrasound image; or requiring the ultrasound information comprising the identification mark on the region of interest; or requiring the ultrasound information comprising the measurement information for the region of interest.
Regarding claim 8, modified Frelburger substantially discloses all the limitations of the claimed invention, specifically, modified Frelburger discloses wherein the processor is further configured to encode the first ultrasound image to transmit the first ultrasound image to the external device (column 10, lines 33-40 the software program is protected to prevent unauthorized use or duplication by requiring that the user possesses a license key. The license key is typically an encoded alphanumeric string which the user must enter into the software program in order to enable its operation), and
wherein the communicator is configured to transmit the first ultrasound image via at least one from among* Wi-Fi Direct (WFD), Wi-Fi, Bluetooth, Ultra-Wideband (UWB), and IEEE 1394 (column 6, lines 54-58 the external interface 175 of the external device provides connectivity to the ultrasound apparatus 100, which may include one or more of the following types of wired and/or wireless interfaces: Bluetooth™ or IEEE 1394 (Firewire™).
*The limitation has been interpreted in the alternative, requiring that the communicator is configured to transmit the first ultrasound image via Wi-Fi Direct (WFD); or requiring that the communicator is configured to transmit the first ultrasound image via Wi-Fi; or requiring that the communicator is configured to transmit the first ultrasound image via Bluetooth; or requiring that the communicator is configured to transmit the first ultrasound image via Ultra-Wideband (UWB); or requiring that the communicator is configured to transmit the first ultrasound image via IEEE 1394.
Regarding claims 10 and 19, Frelburger discloses an external device (140 in FIG. 1) communicating with an ultrasound apparatus (100 and FIG. 1) and a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program (lines 19-21 memory 170 includes storage for program and operating program code as well as working storage for device operation), the ultrasound apparatus, the external device comprising:
an external device (140 in FIG. 1) communicating with an ultrasound apparatus (165 in FIG. 1) comprising:
a communicator (175 in FIG. 1) configured to communicate with the ultrasound apparatus comprising a display (175 in FIG. 1, column 8, lines 52-53 external interface communicator 175 provides connectivity to the ultrasonic apparatus 100);
a touch screen (145 in FIG. 1, column 6, lines 36-39 the user interface 145 includes physical input devices such as a touch sensitive display screen); and
a processor (165 in FIG. 1) configured to:
receive, from the ultrasound apparatus via the communicator (175 in FIG. 1, column 8, lines 52-53 external interface communicator 175 provides connectivity to the ultrasonic apparatus 100), a first ultrasound image which is generated by the ultrasound apparatus using ultrasound data obtained by the ultrasound apparatus (column 14, lines 60-35 the various information [interpreted to read on and include the first ultrasound image] discussed above or sub-sets thereof [interpreted to read on any of the other above disclosed ultrasound image data] may reside in any of the external device or ultrasound system for transfer to or control of the external device or ultrasound system, therefore, under the broadest reasonable interpretation, the abovementioned disclosure has been interpreted to read on the communicator of the external device receiving the first ultrasound image transmitted from the ultrasound apparatus to the external device, as it would have been obvious before the present invention was filed to one ordinary skill in the art who would have recognized that the result of the predictable the external device receiving the first ultrasound image, via the communicator of the external device, that has been transmitted by the ultrasound apparatus as Frelburger discloses in column 9, lines 63-66 through column 10, lines 3 that data transfer and/or communications applications may also be provided via the external interface 175, for example, an email application may be provided which permits receipt and transmission of electronic messages/mail in order for the application to be used to transmit examination results/reports [interpreted to read on the inclusion of the first ultrasound image. See MPEP §2143 (I)(A)) and is displayed on the display of the ultrasound apparatus (145 in FIG. 1, the external apparatus PDA 140 is capable of displaying the images generated by the ultrasound apparatus 100 and the user interface 145 displays the remote control and remote image display of the ultrasound apparatus 100));
display the first ultrasound image on the touch screen (145 in FIG. 1) wherein the first ultrasound image is the same first ultrasound image as displayed on the display of the ultrasound apparatus (145 in FIG. 1, the external apparatus PDA 140 is capable of displaying the images generated by the ultrasound apparatus 100 and the user interface 145 displays the remote control and remote image display of the ultrasound apparatus 100);
receive a touch input which is provided via the touch screen by a user and related to the first ultrasound image displayed on the touch screen (140in FIG. 1, columns 7 & 8, lines 45-47 & 42-43 the touch sensitive display screen of the PDA provides for differ0ent methods of inputting data and commands allowed as handwritten input which may then be automatically converted into computer readable data);
generate a control command in response to the receiving the touch input of the user (column 8, lines 57-62 the PDA 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100, therefore under the broadest reasonable interpretation, as the PDA is disclosed as being capable of performing any control command on the ultrasound apparatus, the above disclosure of Frelburger has been interpreted to read on the claimed limitation of executing the command in order to display the second ultrasound image on the touch screen, when the second ultrasound image is displayed on the ultrasound apparatus and the step of the second ultrasound image being displayed on display the ultrasound apparatus is performed in response to a control command received by the ultrasound apparatus that been transmitted by the external device), the control command comprising adding a marker related to an object (column 13, lines 48-54 the PDA 140 user interface displays the remote control and remote image display of the ultrasound system 100 when the user inputs into the PDA 140 any written or typed notations and/or annotations to the examination results);
control the communicator to transmit the control command to the ultrasound apparatus (165 in FIG. 1, column 8, lines 57-62 the PDA 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100);
control the communicator to receive, from the ultrasound apparatus, a second ultrasound image (column 6, lines 49-65 the external interface 175 is coupled with the processor 165 and provides connectivity of the external device 140 to devices such as the desktop or laptop computers, ultrasound imaging system 100, etc. Further, the external interface 175 provides connectivity to the ultrasound imaging system 100, including but not limited to, column 14, lines 6-23 a user accesses the report generation application on the external device 140 which automatically downloads the examination results and stored images and associates them with any notations or annotations created by the user during the exam. The user may edit or otherwise add to the report including the images which generates a second(ary) image resulting from the edited/modified first image), which is generated by the ultrasound apparatus in response to receiving the control command and is displayed on the display of the ultrasound apparatus (column 8, lines 57-62 the PDA 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100, therefore under the broadest reasonable interpretation, as the PDA is disclosed as being capable of performing any control command on the ultrasound apparatus, the above disclosure of Frelburger has been interpreted to read on the claimed limitation of controlling the communicator of the external device to receive a second ultrasound image from the ultrasound apparatus, that has been both generated and transmitted by the ultrasound apparatus in response to the control command received by the ultrasound apparatus that had been transmitted by the PDA/external device), wherein the second ultrasound image includes the marker (column 14, lines 6-10 the PDA 140 automatically downloads the examination results and stored images and associates/includes them with any notations or annotations created by the user during the exam); and
display the second ultrasound image, which is the same second ultrasound image as displayed on the display of the on the touch screen (column 8, lines 57-62 the PDA 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100, therefore under the broadest reasonable interpretation, as the PDA is disclosed as being capable of performing any control command on the ultrasound apparatus, the above disclosure of Frelburger has been interpreted to read on the claimed limitation of executing the command in order to display the second ultrasound image on the touch screen, the second ultrasound being the same second ultrasound image as displayed on the display of the on the touch screen and the step of the second ultrasound image being displayed on display the ultrasound apparatus is performed in response to a control command received by the ultrasound apparatus that been transmitted by the external device); and
wherein the second ultrasound image is displayed both on the display of the ultrasound apparatus and the touch screen of the external device (columns 6 & 8, lines 38-41 & 57-62 the user interface/display 145 of the external device 140 includes physical input devices such as a touch sensitive display screen, the external device 140 and configuration/control application 150 are capable of performing any command or control function on the ultrasound apparatus 100).
Further, with specific reference to claim 19, the computer program when executed on an ultrasound apparatus, causes the ultrasound apparatus to execute the above steps corresponding to those performed by the processor of claim 10 (column 6, lines 25-29 memory 170 includes storage for program and operating program code as well as working storage for device operation, column 8, lines 12-27 external device 140 is configured with PIM software applications 155 and an ultrasound configuration/control application 150 coupled to 155 via the applet patient program interface 180. The configuration/control location 150 is a custom-designed software application operated on/by the external device 140 as it is designed to interface and control the processor 120 of the ultrasound apparatus 100 either directly or via the user interface/display 135 of the ultrasound apparatus 100 for the purpose of controlling and exchanging data the ultrasound apparatus 100).
While Frelburger discloses the control command comprising adding the marker to the ultrasound image as outlined above, Frelburger does not explicitly disclose the marker to be a body marker related to the object.
However, in the same field of endeavor, Grunwald teaches adding body marker related to the object to the ultrasound image ([0290] FIG. 34 shows an example of a view 3400 including an annotation list 3402, which is list of body markers for an OB/GYN, but could be focused differently for another user and/or is just one view of several, each for a different type of examination, measurement, and/or user. Annotation list 3402 includes an apical marker 3404, uterus marker 3406, left breast body marker 3408, right breast body marker 3410, short axis marker 3412, right carotid marker 3414, supine marker 3416, and thyroid marker 3418, for example. View 3400 also has a back tab 3420).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger with adding body marker related to the object to the ultrasound image as taught by Grunwald in order to present a user interface which includes an intelligent and/or dynamic graphical user interface together with a set of tactile controls that enables a user to enter and modify data identifying and/or describing acquired patient data such that the marker is used to represent more clearly what is the relative portion of the body being imaged by the ultrasound transducer ([0013], [0078] & [0291] of Grunwald).
While modified Frelburger, in view of Grunwald, discloses wherein the second ultrasound image is displayed both on the display of the ultrasound apparatus and the touch screen of the external device as outlined above, modified Grunwald does not explicitly disclose that the second ultrasound image is displayed simultaneously on the display of the ultrasound apparatus and the touch screen of the external device.
However, in the same field of endeavor, Halmann teaches wherein the second ultrasound image is displayed simultaneously on the display of the ultrasound apparatus and the touch screen of the external device ([0020], [0030]-[0031] FIGS. 1-2 illustrates the ultrasound data generating an ultrasound image which is simultaneously displayed on both a first display and a second display, and the second display may show the image as it is displayed on the first display and it may also show the ultrasound image to the patient that has been generated via different processing steps or to include different textual information, review, measurement, diagnosis and analysis than compared to the processing of the ultrasound image data, therefore the disclosure of Halmann is interpreted to read on the limitations relating to displaying the same image on both displays and also displaying a second image generated from including information on the first image).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method and apparatus disclosed by modified Frelburger with the second ultrasound image being displayed simultaneously on the display of the ultrasound apparatus and the touch screen of the external device as taught by Halmann in order to provide the real-time ultrasound imaging data to a user while simultaneously providing a second illustration of real-time ultrasound imaging data to a patient during the ultrasound imaging procedure to optimally address their specific needs of both the user and the patient([0014], [0034] of Halmann).
Regarding claims 2 and 11, modified Frelburger substantially discloses all the limitations of the claimed invention, specifically, modified Frelburger discloses wherein the control command comprises at least one* from among a control command for adding an annotation (column 14, lines 7-11 the user may edit or likewise add/annotate to the report using the external device 140 which automatically downloads examination results in stored images and associates them with any notations and annotations created by the user during the exam).
*The limitation has been interpreted in the alternative, requiring that the control command comprising a control command for expanding the first ultrasound image; or requiring that the control command comprising a control command for producing the first ultrasound image; or requiring that the control command comprising a control command for performing a three-dimensional (3D) rendering of the first ultrasound image; or requiring that the control command comprising a control command for adding an annotation; or requiring that the control command comprising a control command for correcting analysis information about the first ultrasound image.
Regarding claims 6 and 18, modified Frelburger substantially discloses all the limitations of the claimed invention, specifically, modified Frelburger discloses wherein the processor is further configured to:
identify a sharing level of the external device, which designates an authority of the user of the external device to review information about the first ultrasound image (column 12, 13, lines 17-23 35-54 particular settings for these parameters may be stored on the external device 140 associated with a particular user, when the external device 140 is docked with the ultrasound apparatus 100, the license keys are passed to the ultrasound apparatus 100 to enable the software or authorize a particular access level); and
control the communicator to transmit the information about the first ultrasound image to the external device, according to the sharing level (column 12, lines 17-23 when the external device is docked with the ultrasound apparatus 100, the external device configures the ultrasound apparatus 100 to the settings of a particular user and enables any software or access levels that the user is authorized to have access to, and see claim 12).
Regarding claim 14, modified Frelburger, in view of Grunwald, substantially discloses all the limitations of the claimed invention, specifically, Grunwald discloses graphical user interfaces for annotation of ultrasonic image data, Grunwald teaches wherein the processor ([0212]-[0215] the display and control unit 2006 responsible for/configured to setting up, processing, storing, and annotating information gathered from the transducer system, the external device 2006 includes a docking unit 2008 used for downloading and/or uploading files to the display and control unit 2006 and/or for connecting display and control unit 2006 to a network, the display and control unit 2006 also includes a Personal Digital Assistant (PDA) or be capable of performing many of or all of the functions associated with a PDA  and the screen 2020 on display and control unit 2006 may be touch sensitive. The screen 2020 may contains representation of the buttons 2016 or of other buttons and control elements, which are activated by touching screen 2020. The representation of buttons 2016 on screen 2020 is useful for navigating GUI 208 and/or the ultrasound image when the image is presented on an external video monitor, which has been interpreted to correspond to the display of the ultrasound apparatus, as Grunwald discloses in [0294] that the GUI 208 of the external display 2020 is used in conjunction with [0203], [0205] the ultrasound apparatus 1900 which includes a computing system 1908 may have an interface for transferring data to and/or from another system, such as a laptop or personal computer, a monitor 1902 having a display screen 1914, on which a representation of mouse 1906, buttons, and/or keys on screen 1914 is displayed that is useful for navigating GUI 208 and/or the ultrasound image when the image is presented on an external video monitor. Ultrasound apparatus 1900 is an embodiment of ultrasound apparatus/system 100 which comprises [0069]-[0072] an output 102 as a monitor system, an interface system to peripheral devices, and/or a connection and/or interface system to a computer system, intranet, and/or internet, or the like, which has been interpreted as screen 1914 of monitor system 1902. Ultrasound system 100 also comprises input/output 114 that includes devices that have the dual function as input and output device that includes one or more touch sensitive screens, which display an image and therefore are an output-device that also accepts input when the screens are pressed by a finger, which has been interpreted to as the touch screen 2006 of the display and control unit 2006. Additionally, the input/output 114 is used in additional to output 102, which are both linked by the communicator 112 of the ultrasound 100, the communicator including a means for transmitting information wirelessly) is further configured to: 
receive an input for adding the body marker to the first ultrasound image ([0290] FIG. 34 shows an example of a view 3400 including an annotation list 3402, which is list of body markers for an OB/GYN, but could be focused differently for another user and/or is just one view of several, each for a different type of examination, measurement, and/or user. Annotation list 3402 includes an apical marker 3404, uterus marker 3406, left breast body marker 3408, right breast body marker 3410, short axis marker 3412, right carotid marker 3414, supine marker 3416, and thyroid marker 3418, for example. View 3400 also has a back tab 3420); and 
control the communicator to transmit the control command for adding the body marker to the first ultrasound image based on the input ([0291] using the annotation list 3402 to select a body part marker, for example thyroid marker 3418, which is to appear on the first ultrasound image. The body part marker can be moved by dragging and dropping using a cursor arrow), the transmitted control command being used to generate an image to which the body marker is added to the first ultrasound image by the ultrasound apparatus ([0291 the first ultrasound image having the added body markers which can be presented on the first ultrasound image as static and/or as animated graphical objects).
Regarding claim 17, modified Frelburger substantially discloses all the limitations of the claimed invention, specifically, modified Frelburger discloses wherein the processor is further configured to: control the communicator to receive ultrasound information comprising at least one from among* an annotation for describing the first ultrasound image (column 14, lines 7-11 the user may edit or likewise add/annotate to the report using the external device 140 which receives the user input for selecting the annotation, claim 27 step (h) which discloses displaying the at least one response/annotation by said second user interface on display of the external device);
display the ultrasound information on the touch screen (column 14, lines 7-11 the user accesses/views the report generation application on the display of the external device 140 which automatically downloads the examination results and stored images and associates them with any notations or annotations created by the sonographer during the exam).
*The limitation has been interpreted in the alternative, requiring that the ultrasound information comprising an annotation for describing the first ultrasound image; or requiring that the ultrasound information comprising the identification mark on the region of interest; or requiring that the ultrasound information comprising measurement information for the region of interest from the ultrasound apparatus.
Regarding claim 21, modified Frelburger, in view of Grunwald, substantially discloses all the limitations of the claimed invention, specifically, modified Grunwald discloses wherein the body marker includes a first figure representing the object (FIG. 34 illustrates the annotation list 3402 includes an apical 4 marker 3404, uterus marker 3406, left breast body marker 3408, right breast body marker 3410, right carotid marker 3414, and thyroid marker 3418) and a second figure representing a location of the probe contacting the object (FIG. 34 illustrates the annotation list 3402 includes a short axis marker 3412, supine marker 3416, [0291] also, an animated body marker can be used to represent more clearly what is the relative portion of the body being imaged by the ultrasound transducer).
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frelburger, in view of Grunwald and Halmann, as applied to claim 1 above, further in view of Powell et al. (US20060149597, hereafter “Powell”) and Davidson (US8334867).
Regarding claims 3 and 12, modified Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the communicator is configured to receive the first ultrasound image in real-time.
However, in the same field of endeavor remotely displaying medical image data, Powell teaches wherein the communicator is configured to receive ([0047] see FIG. 2 which illustrates the hardware components associated with implementation of the system to accomplish the task of communicating the necessary patient physiological characteristics required by the remote physician) the first ultrasound image in real-time (see [0021] and claim 13 step f which discloses receiving patient physiological data the remote data processing device having a display for viewing in real time).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Frelburger with the communicator is configured to receive the first ultrasound image in real-time as taught by Powell in order to provide real-time monitoring and accurate analysis by a remote physician or health care provider who has been provided  communication of more than a single physiological parameter and is able display the same with a discernable resolution on a small display screen such as may be present on a PDA or cellular phone ([0020] of Powell see MPEP §2143 (I)(D). And it is noted that while Powell does not explicitly disclose medical imaging data as being ultrasonic imaging data, would be obvious to those of skilled in the art could have applied techniques disclosed by Powell to medical imaging data acquired by any medical imaging modality inclusive of an ultrasonic imaging modality, as the specific techniques performed by Powell are not exclusive of data acquired by an ultrasonic device nor limited to data acquired by a specific type or particular group of imaging device modality, Powell cites Frelburger as relevant art in the field of the transmission of medical information through various telecommunication means to health care professionals for review and analysis. 
Modified Frelburger, in view of Powell, contemplates annotating and updating the image displayed on the external device ([0051] see the example in FIG. 3 illustrating an OB Chart sample object 110 and also characterizing Annotation Zone 116 which itself defines Annotation Collection 118. OB Chart 110 further relates to Real Time Information sample object 120 as well as Trend Information sample object 122 of Powell), but does not explicitly disclose wherein the processor is further configured to: receive a pinch input on the real-time first ultrasound image; and control the communicator to transmit the control command for expanding or reducing the real-time first ultrasound image based on the pinch input to the ultrasound apparatus, the transmitted control command being used to generate a real-time second ultrasound image by expanding or reducing the real-time first ultrasound image by the ultrasound apparatus.
However, in the same field of endeavor displaying medical image data and annotating medical image data on a touchscreen display, Davidson teaches wherein the processor (column 32, lines 22-25 the techniques may be performed by a programmable processor executing a program of instructions to perform desired functions by operating on input data and generating appropriate output) is configured to:
receive a pinch input on the real-time first ultrasound image (column 16, lines 31-34 a user’s fingers contact two different points on the surface of the touchscreen display and pinches (i.e., contracts) the two contact points together) on a multi-touch display device (100); and
control the communicator to transmit the control command for* reducing the real-time first ultrasound image based on the pinch input to the ultrasound apparatus (column 16, lines 31-37 display of a cutting plane and pinches (i.e., contracts) the two contact points together and the multi-touch display device detects the movement of the user's fingers and increase the depth of the cutting plane in the 3D data set in response), the transmitted control command being used to generate a real-time second ultrasound image by expanding or reducing the real-time first ultrasound image by the ultrasound apparatus (column 23, lines 12-27 when the computing system of the multi-point touchscreen display receives multiple control inputs for manipulating displayed data at the same time, the multi-point input computing system processes the received control inputs at substantially the same time and updates the displayed data [interpreted to read on the generate a real-time second ultrasound image] in accordance with the received control inputs in substantially real-time).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Frelburger with the processor is further configured to: receive a pinch input on the real-time first ultrasound image; and control the communicator to transmit the control command for expanding or reducing the real-time first ultrasound image based on the pinch input to the ultrasound apparatus, the transmitted control command being used to generate a real-time second ultrasound image by expanding or reducing the real-time first ultrasound image by the ultrasound apparatus as taught by Davidson, in order to provide a viewer of the displayed data the appearance of the multi-point input computing system performing the high degree of freedom manipulations of the displayed data substantially in unison with receiving the multi-point input (column 13, lines 21-24 of Davidson and see MPEP §2143 (I)(D)), and it is noted that while Davidson does not explicitly disclose medical imaging data as being ultrasonic imaging data, would be obvious to those of skilled in the art could have applied techniques disclosed by Davidson to medical imaging data acquired by any medical imaging modality inclusive of an ultrasonic imaging modality as the specific techniques performed by Davidson are not exclusive of data acquired by an ultrasonic device nor limited to data acquired by a specific type or particular group of imaging device modality. Therefore, the medical image data of Davidson has been interpreted to read on the ultrasound image limitation recited in the claim).
Further, regarding claim 3, Davidson discloses the additional requirement of the pinch input on which the generation of the control command is based, be provided by the user on the real-time first ultrasound image displayed on the external device (column 28, lines 25-56 the display screen is a tablet on which the user provides the pinch input as the control command on the real-time displayed image so that feedback received from hardware devices, an operating system, software, or user entry may enable determination of screen size and, correspondingly, determination of and modifications to scale, control positions and relative distances between controls. The determination of a smaller than threshold (or default) screen size (or related indicia) results in an effective increase in the size of or relative distances between controls. It is noted that while Davidson does not explicitly disclose medical imaging data as being ultrasonic imaging data, would be obvious to those of skilled in the art could have applied techniques disclosed by Davidson to medical imaging data acquired by any medical imaging modality inclusive of an ultrasonic imaging modality as the specific techniques performed by Davidson are not exclusive of data acquired by an ultrasonic device nor limited to data acquired by a specific type or particular group of imaging device modality. Therefore, the medical image data of Davidson has been interpreted to read on the ultrasound image limitation recited in the claim).
*The limitation has been interpreted in the alternative, requiring the control command being for only expanding the real-time ultrasound image; or requiring the control command being only for reducing the real-time first ultrasound image.
Regarding claims 4 and 13, Davidson further teaches the instant claim limitation “when the user touches the touch screen with the fingers and reduces the distance between the fingers”(see column 16, lines 31-37 display of a cutting plane and pinches (i.e., contracts) the two contact points together and the multi-touch display device detects the movement of the user's fingers and increase the depth of the cutting plane in the 3D data set in response), the transmitted control command being used to generate a real-time second ultrasound image by expanding or reducing the real-time first ultrasound image by the ultrasound apparatus (column 23, lines 12-27 when the computing system of the multi-point touchscreen display receives multiple control inputs for manipulating displayed data at the same time, the multi-point input computing system processes the received control inputs at substantially the same time and updates the displayed data [interpreted to read on the generate a real-time second ultrasound image] in accordance with the received control inputs in substantially real-time).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by modified Frelburger in view of Powell with the control command being for reducing the real-time first ultrasound image according to the distance between the fingers of the user of the external device, when the user touches the touch screen with the fingers and reduces the distance between the fingers as taught by Davidson, in order to provide a viewer of the displayed data the appearance of the multi-point input computing system performing the high degree of freedom manipulations of the displayed data substantially in unison with receiving the multi-point input (column 13, lines 21-24 of Davidson). It is noted that while Davidson does not explicitly disclose medical imaging data as being ultrasonic imaging data, would be obvious to those of skilled in the art could have applied techniques disclosed by Davidson to medical imaging data acquired by any medical imaging modality inclusive of an ultrasonic imaging modality. Therefore, one having ordinary skill in the art would have had a reasonable expectation of success of applying the pinch technique of Davidson to the modified Frelburger apparatus. 
*The limitation has been interpreted in the alternative, requiring the control command being for expanding the real-time first ultrasound image according to a distance between fingers of the user of the external device, when the user touches the touch screen with the fingers and increases the distance between the fingers; or requiring the control command being for reducing the real-time first ultrasound image according to the distance between the fingers of the user of the external device, when the user touches the touch screen with the fingers and reduces the distance between the fingers.
Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frelburger, as applied to claims 1 and 10 above, in view of Fallows et al. (US20050043620, hereafter “Fallows”).
Regarding claim 7, Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is further configured to: control the communicator to transmit a request for confirmation of the first ultrasound image to the external device and receive a confirmation message of the first ultrasound image from the external device; and represent that the first ultrasound image displayed on the display is confirmed by the external device.
However, in the same field of endeavor of facilitating communications among multiple diagnostic medical imaging devices coupled with a network, Fallows teaches wherein the processor is further configured to:
control the communicator to transmit a request for confirmation of the first ultrasound image to the external device and receive a confirmation message of the first ultrasound image from the external device (see process D in FIG. 4, as described in [0046]-[0047]); and
represent that the first ultrasound image displayed on the display is confirmed by the external device (see process E in FIG. 4, as described in [0046]-[0047]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger with the processor being further configured to: control the communicator to transmit a request for confirmation of the first ultrasound image to the external device and receive a confirmation message of the first ultrasound image from the external device; and represent that the first ultrasound image displayed on the display is confirmed by the external device as taught by Fallows in order to provide automated identification and recognition process allows each device to effectively automatically discover all of the other devices on the network, as well as automatically self-adjust to accommodate devices as they are added or removed from the network. So that when each device has identified other devices on the network that are available for communications, the architecture facilitates the exchange of data between any of the identified devices at the direction of the user ([abstract] of Fallows).
Regarding claim 15, Frelburger substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is further configured to: control the communicator to receive a request for confirmation of the first ultrasound image from the ultrasound apparatus and transmit a confirmation message of the first ultrasound image to the ultrasound apparatus.
However, in the same field of endeavor of facilitating communications among multiple diagnostic medical imaging devices coupled with a network, Fallows teaches wherein the processor is further configured to:
control the communicator to receive a request for confirmation of the first ultrasound image from the ultrasound apparatus and transmit a confirmation message of the first ultrasound image to the ultrasound apparatus (see process D in FIG. 4, as described in [0046]-[0047]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger with the processor being further configured to: control the communicator to receive a request for confirmation of the first ultrasound image from the ultrasound apparatus and transmit a confirmation message of the first ultrasound image to the ultrasound apparatus as taught by Fallows in order to provide automated identification and recognition process allows each device to effectively automatically discover all of the other devices on the network, as well as automatically self-adjust to accommodate devices as they are added or removed from the network. So that when ach device has identified other devices on the network that are available for communications, the architecture facilitates the exchange of data between any of the identified devices at the direction of the user ([abstract] of Fallows).
Regarding claim 16, substantially discloses all the limitations of the claimed invention, specifically, discloses wherein the processor is further configured to:  control the communicator to communicate with the ultrasound apparatus that acquires the first ultrasound image (175 in FIG. 1, column 8, lines 52-53 external interface communicator 175 provides connectivity to the ultrasonic apparatus 100), but does not explicitly disclose the processor being further configured to: display an ultrasound image list on the touch screen; receive a selection of the first ultrasound image from the ultrasound image list via the touch screen.
However, in the same field of endeavor of facilitating communications among multiple diagnostic medical imaging devices coupled with a network, Fallows teaches wherein the processor is further configured to:
display an ultrasound image list on the touch screen (see select image file from file list 514 in FIG. 5); and
receive a selection of the first ultrasound image from the ultrasound image list via the touch screen ([0058] the user elects to send a file, they then select the file or files to be transferred (block 504) and select the destination device and then select the file or files from the list of available files retrieved from the source device 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Frelburger the processor is further configured to: display an ultrasound image list on the touch screen; receive a selection of the first ultrasound image from the ultrasound image list via the touch screen as taught by Fallows in order to provide automated identification and recognition process allows each device to effectively automatically discover all of the other devices on the network, as well as automatically self-adjust to accommodate devices as they are added or removed from the network. So that when each device has identified other devices on the network that are available for communications, the architecture facilitates the exchange of data between any of the identified devices at the direction of the user ([abstract] of Fallows).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793